DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 09/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
This action is in response to claims filed on 09/19/2019. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record are:
Mahabadi et al. (US 2018/0356819 A1) teaches an autonomous vehicle and method of operation that includes a processor receiving vehicle state data and vehicle object environment data, generating an optimal path for the vehicle based on the data, identifying at least one critical condition constraint, including 
Rander et al. (WO 2017/100797 A1) teaches an autonomous vehicle traction map where a vehicle determines a traction value for a surface of a road segment and corresponds the traction information with locations where the information was determined, transmits the traction information to a network service which provides a traction map for multiple vehicles operating in a common geographic region, and performs a variety of operations upon determining the traction value of a road surface including planning a trajectory based on detecting a low traction region in front of the vehicle and implementing a control operation based on a set of motion parameters determined based on an expected traction value for a region of a road segment on which the vehicle is approaching
Dedes et al. (US 2012/0290146 A1) teaches a GPU/IMU safety sensor platform consisting of a central data processor having data communication paths to GNSS signal processors, host vehicle MEMS IMU sensors which provide orientation information, V2V or V2I communication modules, an odometer,V2V relative positioning sensors, the driver warning system and vehicle controls, where a data fusion processor estimates and monitors vehicle trajectories 

	Regarding independent claims 1, 10, and 19, none of the available prior art, alone or in combination, teaches “determining projected slide trajectories for the autonomous vehicle at successive positions along the second travel path where the autonomous vehicle is predicted to lost traction based at least in part on signals received from the sensing system”.
	Claims 2-9, 11-18, and 20 are allowed based on allowed base claims 1, 10, and 19, respectively, for the same rationale as recited above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.